86 F.3d 1152
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Taylor Warren SMITH, Plaintiff-Appellant,v.Miss TROTTER, Counselor, Defendant-Appellee.
No. 96-6091.
United States Court of Appeals, Fourth Circuit.
Submitted:  May 16, 1996.Decided:  June 4, 1996.

Appeal from the United States District Court for the Eastern District of Virginia, at Richmond.   Richard L. Williams, Senior District Judge.  (CA-95-783)
E.D.Va.
DISMISSED.
Taylor Warren Smith, Appellant Pro Se.
Before RUSSELL, LUTTIG, and WILLIAMS, Circuit Judges.
PER CURIAM:


1
Appellant appeals the district court's order dismissing his 42 U.S.C. § 1983 (1988) complaint.   The district court assessed a filing fee in accordance with Evans v. Croom, 650 F.2d 521 (4th Cir.1981), cert. denied, 454 U.S. 1153 (1982), and dismissed the case without prejudice when Appellant failed to comply with the fee order.   We have reviewed the record and the district court's opinion accepting the magistrate judge's recommendation, and find no abuse of discretion.   We therefore deny leave to proceed in forma pauperis and dismiss the appeal.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED